Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Antonatos et al., USPN 2019/0205507, discloses a method for detecting third-party re-identification of anonymized computing devices (0014), including retrieving, by an analyzer of a computing system, a log of content items provided to anonymized computing devices (decoy records, 0015, 0058), identifying, by the analyzer, a first content item provided to a plurality of anonymized computing devices within a first predetermined time period (0053), for each anonymized computing device of the plurality of anonymized computing devices (Fig. 2 ), determining, by the analyzer, that a signal or a combination of signals with a highest predictive ability exceeds a threshold (0059), identifying, by the analyzer, a provider of the first content item (0070, claim 7), and responsive to the determination that the signal or combination of signals with the highest predictive ability exceeds the threshold (0070). Antonatos does not disclose preventing, by the computing system, transmission of a request of an anonymized computing device for a content item to the identified provider. This limitation is seen as an obvious result of identifying the third party attacker. No secondary reference is listed 
Laoutaris et al., USPN 2017/0142158, discloses a method of protecting from re-identification attack by analyzing outputs during multiple time periods and determining a likelihood that the data could be used to re-identify a device (0020), but does not disclose the detecting of the instant claims. It would not have been obvious for one of ordinary skill in the art, before the instant effective filing date, to perform the attack detection of the instant claims in the method of Laoutaris without the benefit of hindsight, since there is no seen motivation in Laoutaris to do so.
Yamada et al., supplied document “Web Tracking Site Detection Based on Temporal Link Analysis”, discloses a method of blacklisting sites based on the likelihood that they are tracking sites, using machine learning (page 630, III F), but it collects data by web-crawling on hosts (page 630, IV A) and not using a log of content items provided to each of a plurality of anonymized devices, as in the instant claims. It would not have been obvious for one of ordinary skill in the art, before the instant effective filing date, to perform the device log retrieval of the instant claims in the method of Yamada without the benefit of hindsight, since there is no seen motivation in Yamada to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.